Citation Nr: 0615555	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyositis 
of the dorsal and lumbosacral muscles, currently evaluated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board notes that the veteran also perfected an appeal on 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  However, the RO resolved that issue in the 
veteran's favor in a March 2003 rating decision.  The Board 
finds that the grant of service connection for PTSD 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Nevertheless, in recent statements, the veteran 
indicated that there was a pending increased rating claim for 
PTSD that has not been addressed.  As will be discussed in 
the remand portion of this decision, the Board finds that it 
has jurisdiction over such matter.  

In a July 2005 rating decision, the RO increased the 
evaluation for the veteran's fibromyositis to 40 percent, 
effective February 9, 2005.  Because the maximum schedular 
rating for fibromyositis was not assigned, the veteran's 
claim remains in controversy.  See AB, supra.

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 9, 2005, the veteran had 
degenerative changes in the thoracolumbar spine, with slight 
limitation of motion, muscle spasm and no more than moderate 
intervertebral disc syndrome.  Severe lumbosacral strain or 
severe intervertebral disc syndrome was not demonstrated.  
Forward flexion of the thoracolumbar spine was greater than 
60 degrees, the combined thoracolumbar spine motion was 
greater than 120 degrees.  

2.  For the period beginning on February 9, 2005, there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of incapacitating episodes having a total duration 
of at least six weeks during the past year.  The forward 
flexion of the thoracolumbar spine is less than 30 degrees, 
and there is mild incomplete paralysis of the peroneal nerve, 
bilaterally.   

3.  The veteran has not submitted evidence tending to show 
that his service-connected fibromyositis of the dorsal and 
lumbosacral muscles with degenerative disc disease of the 
lumbar spine requires frequent hospitalization, is unusual, 
or causes marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to February 9, 2005, the criteria 
for an evaluation of 20 percent for fibromyositis of the 
dorsal and lumbosacral muscles are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2005).  



2.  Since February 9, 2005, the criteria for a rating greater 
than 40 percent for fibromyositis of the dorsal and 
lumbosacral muscles are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5237, 5243, 8520 (2005).

3.  Since February 9, 2005, the criteria for a separate 10 
percent rating for mild incomplete paralysis of the peroneal 
nerve of the left leg are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Diagnostic Code 8521 (2005).

4.  Since February 9, 2005, the criteria for a separate 10 
percent rating for mild incomplete paralysis of the peroneal 
nerve of the right leg are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Diagnostic Code 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the  enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001 and 
January 2005. The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations of the spine. The record before 
the Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the treatment records from the VA Medical 
Centers in San Juan and New Jersey (Lyons), and VA 
examination reports.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is awarding higher evaluations 
for the veteran's back disability, it is not assigning 
effective dates (except to incorporate those already assigned 
by the RO) and the duty to assist and notify has been 
accomplished for the increased rating matters.  To the extent 
that there is any notice defect, the agency of original 
jurisdiction will be responsible for addressing this when 
effectuating the awards, and the veteran is not prejudiced by 
the Board's actions.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA has substantially satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran sustained a gunshot wound to his 
back and right leg, and subsequently developed fibromyositis 
of the dorsal and lumbosacral muscles.  The veteran's 
fibromyositis was originally assigned a 10 percent evaluation 
pursuant to Diagnostic Code 5021, effective May 1970.  Under 
Diagnostic Code 5021, myositis will be rated under limitation 
of motion by analogy to degenerative arthritis under 
Diagnostic Code 5003.  In this case, the affected part is the 
lumbosacral spine.   

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  See 38 C.F.R. § 4.71a 
(2002).  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under Diagnostic Code 5295, a 10 percent was also warranted 
under Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

During the pendency of this appeal, the criteria for rating 
spine disabilities were changed twice.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a July 2005 SSOC, the veteran was provided notice of the 
amended regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  IDS is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


Analysis

a.  Prior to February 9, 2005 

On review, the Board finds that an evaluation of 20 percent, 
but no more, is warranted for the period prior to February 9, 
2005 under the former criteria.  On January 2003 VA 
examination, limitation of motion of the lumbar spine was no 
more than slight, thus a higher evaluation under Diagnostic 
Code 5292 is not warranted.  However, the veteran exhibited 
muscle spasm, degenerative changes in the spine, constant low 
back pain, and radiating pain down the lower extremities.  
Resolving all doubt in the veteran's favor, this represent 
more than mild characteristic pain on motion or mild 
intervertebral disc syndrome contemplated by a 10 percent 
rating.  While neither severe lumbosacral strain nor severe 
intervertebral disc syndrome were manifested or nearly 
approximated, there was a basis to award a 20 percent rating 
for moderate symptomatology.  

Other potentially applicable rating criteria include 
Diagnostic Codes 5285 (vertebral fracture), 5286 (complete 
bony fixation of the spine) and 5289 (ankylosis of the lumbar 
spine).  As there is no evidence of vertebral fracture or 
ankylosis of the spine, Diagnostic Codes 5285, 5286 and 5289 
are not for application.  

Under the new criteria and prior to February 2005, an 
evaluation in excess of 10 percent is not warranted as there 
was no evidence of forward flexion of the thoracolumbar spine 
60 degrees or less or, the combined range of motion of the 
thoracolumbar spine of 120 degrees or less; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  On January 2003 VA examination, 
forward flexion was to 75 degrees; muscle spasms were no more 
than mild.  Furthermore, though radicular pain and numbness 
were noted, there were insufficient signs or symptoms to 
warrant separate evaluations for neurological changes in the 
lower extremities.  Accordingly, for the period prior to 
February 2005, the Board finds that an evaluation in excess 
of 20 percent is not warranted.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The medical evidence prior to February 9, 2005 does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by a 20 percent evaluation.  
On January 2003 VA examination, the veteran exhibited pain on 
motion, however, there was no evidence of additional 
limitation of motion, excess motion, incoordination, or 
fatigability.  Thus, application of 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for an evaluation in excess of 10 
percent.

b.  From February 9, 2005

On February 2005 VA examination, the examiner determined that 
the degenerative changes in the veteran's spine were a part 
of his service-connected fibromyositis.  In a July 2005 
rating decision, increased the disability evaluation to 40 
percent pursuant to Diagnostic Code 5237, effective February 
9, 2005, the date of the veteran's most recent examination.   
During such examination, forward flexion was from zero to 10 
degrees.   The Board acknowledges the recent objective 
evidence of tenderness of the lumbar area, severe palpable 
muscle spasm, and additional limitation of motion following 
repetitive use of the thoracolumbar spine, however, there is 
no basis for an evaluation in excess of 40 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the thoracolumbar spine, absent 
evidence of ankylosis.  See Johnston, supra.  

As noted above, there is x-ray evidence of disc disease of 
the lumbar spine.  On review, there is no objective evidence 
showing that the veteran's service-connected spine disability 
has resulted in incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a higher evaluation of 60 percent evaluation under 
Diagnostic Code 5243.  While the veteran has reported 12 to 
13 flare-ups in the past year and indicated that he was told 
to rest on two or three occasions, the objective evidence 
does not show that the veteran's lumbar spine disability has 
resulted in incapacitating episodes totaling at least 6 weeks 
during the past 12 months requiring bedrest by a physician.  
Thus, an evaluation in excess of 40 percent is not warranted 
based on the frequency of incapacitating episodes.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately. The most recent VA 
examination demonstrates neurologic abnormalities associated 
with the veteran's disc disease.  Accordingly, the Board will 
evaluate the veteran's chronic neurological manifestations 
pursuant to Diagnostic Code 8521.  Under this provision, 
complete paralysis of the peroneal warrants a 40 percent 
evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).  
Incomplete paralysis of the peroneal nerve is evaluated as 
follows: severe, (30 percent); moderate (20 percent); and 
mild (10 percent).  Id. 

Evidence of record does not indicate complete paralysis of 
the peroneal nerve.  On the most recent VA examination, the 
veteran complained of pain radiating to his pelvis and legs 
associated with occasional numbness and weakness.  The 
examiner noted that the veteran had decreased pinprick and 
smooth sensation in his lower extremities.  Accordingly, the 
Board concludes that these neurologic abnormalities 
approximate no more than slight incomplete paralysis of the 
peroneal nerves and a 10 percent evaluation is warranted for 
each lower extremity under Diagnostic Code 8521.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, there is no objective evidence of marked 
interference with employment and no evidence that he is 
frequently hospitalized for his service-connected 
fibromyositis and disc disease of the lumbar spine.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6- 96.


ORDER

For the period prior to February 9, 2005, a 20 percent rating 
is awarded for fibromyositis of the dorsal and lumbosacral 
muscles, subject to the regulations pertinent to the 
disbursement of monetary funds.  

For the period from February 9, 2005, a rating in excess of 
40 percent for fibromyositis of the dorsal and lumbosacral 
muscles is denied.  

For the period from February 9, 2005, a rating of 10 percent 
for mild incomplete paralysis of the peroneal nerve of the 
left leg is allowed, subject to the regulations pertinent to 
the disbursement of monetary funds.  

For the period from February 9, 2005, a rating of 10 percent 
for mild incomplete paralysis of the peroneal nerve of the 
right leg is allowed, subject to the regulations pertinent to 
the disbursement of monetary funds.  




REMAND

On review, the Board finds that the issue of entitlement to 
an evaluation in excess of 50 percent is a pending matter 
that needs to be addressed by the RO.  

The Board observes that the RO, in a March 2003 supplemental 
statement of the case (SSOC), adjudicated, in apparent error, 
the issue of entitlement to an evaluation in excess of 50 
percent for PTSD.  While it appeared that the veteran did not 
submit a notice of disagreement (NOD) within the applicable 
time period, in August 2005, the veteran submitted a copy of 
his VA Form-9; that form was date-stamped by the RO as 
originally received on May 23, 2003, and discussed the issue 
of an increased rating for PTSD, in pertinent part.   
Accordingly, the May 2003 VA Form-9 is construed as a NOD and 
a statement of the case (SOC) should be issued.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The veteran and his representative should 
be issued a SOC on the issue of 
entitlement to an increased rating for 
PTSD.  The veteran and his representative 
should be provided all appropriate laws 
and regulations pertinent to this issue 
and apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


